      Case: 1:19-cv-00081-DAR Doc #: 53 Filed: 02/27/19 1 of 2. PageID #: 409




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


 JAMES EVERETT SHELTON,                            )   CASE NO. 1:19CV00081
                                                   )
                 Plaintiff,                        )   MAGISTRATE JUDGE DAVID RUIZ
                                                   )
         v.                                        )
                                                   )   KAA ENERGY INC.’S REPLY IN
 DIRECT ENERGY, LP, et al.,                        )   SUPPORT OF MOTION FOR
                                                   )   JUDGMENT ON THE PLEADINGS
                 Defendants.                       )



        Defendant, KAA Energy Inc. (“Defendant”), respectfully requests this Court to dismiss James

Shelton’s (“Plaintiff”) claim for violation of the Telephone Consumer Protection Act, pursuant to

Rule 12(C) of the Federal Rules of Civil Procedure. For purposes of judicial economy, and in support

of this request, KAA would adopt, in its entirety as applicable to Plaintiff James Shelton, Co-

Defendant Direct Energy, LP’s Reply in Support of Its Motion to Dismiss Amended Complaint. (Doc

#52). Once again, the judgment on the pleadings standard is the same as that which applies to motions

to dismiss under Fed. R. Civ. P. 12(b)(1) and (b)(6). Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007).

To the extent that leave is required to incorporate Direct Energy’s Reply in Support of its Motion to

Dismiss, such leave is expressly requested.

        As show in Direct Energy’s Motion to Dismiss, Direct Energy’s Reply Brief, and KAA’s

adoption of said briefing (with the exception of the application of Fed. R. Civ. P. 12(c) in place of

12(b)), Plaintiff can establish no factual or legal basis to support his claim of violation of the TCPA

against any defendant in this case. As such, dismissal of his claims are proper as a matter of law.
      Case: 1:19-cv-00081-DAR Doc #: 53 Filed: 02/27/19 2 of 2. PageID #: 410



                                                           Respectfully submitted,

                                                            /s/ Gregory G. Guice____________
                                                            Gregory G. Guice (0076524)
                                                            REMINGER CO., L.P.A.
                                                            101 W. Prospect Ave., Suite 1400
                                                            Cleveland, Ohio 44115
                                                            P: 216-687-1311
                                                            F: 216-687-1841
                                                            Email: gguice@reminger.com
                                                            Counsel for Defendant KAA Energy, Inc.


                                   CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on this 27th day of February, 2019, a copy of the above

and foregoing document has been served via the court’s electronic filing system to all counsel of

record:

Anthony Paronich                                        Counsel for Plaintiff James Everett Shelton
BRODERICK & PARONICH
99 High Street, Ste. 304
Boston, MA 02110
Email: ted@broderick-law.com
Email: anthony@broderick-law.com


Michael D. Matthews, Jr.                                Counsel for Defendant Direct Energy, LP
William B. Thomas*
1001 Fannin Street, Suite 2700
 Houston, Texas 77002
matt.matthews@mhllp.com
william.thomas@mhllp.com
*Admitted Pro Hac Vice

Ashley L. Oliker                                        Counsel for Defendant Direct Energy, LP
Frost Brown Todd LLC
10 W. Broad Street, Suite 2300
 Columbus, Ohio 43215
aoliker@fbtlaw.com


                                                /s/ Gregory G. Guice
                                                Gregory G. Guice (0076524)
                                                Counsel for Defendant KAA Energy, Inc.
